Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 28, 2019, and December 22, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (U.S. Patent Pub. No. 2019/0171843).

Regarding claims 1 and 6, Sun et al. teaches a method of data encryption, comprising: one or more processors (fig. 7, ref. num 710); a memory (fig. 7, ref. num 760); and one or more programs stored in the memory and configured to be executed by the one or more processors (paragraph 0051); generating a structured query language (SQL) syntax that includes manipulation target data and encryption policy identification information in the form of an annotation regarding the manipulation target data (paragraph 0024, 0026, 0029, and 0035-0036); receiving encryption policy information that corresponds to the encryption policy identification information in the form of an annotation from an encryption policy server (paragraph 0037); and converting the manipulation target data in the SQL syntax into cipher text on the basis of the encryption policy information (paragraph 0037).

claims 2 and 7, Sun et al. teaches wherein the encryption policy information comprises at least one of a cipher key and a cipher algorithm for the encryption (paragraph 0037).

Regarding claim 3, Sun et al. teaches wherein the receiving and converting are performed at a database connectivity driver (paragraph 0026).

Regarding claim 4, Sun et al. teaches wherein the receiving of the encryption policy information comprises requesting, at the database connectivity driver, the encryption policy server for the encryption policy information on the basis of the encryption policy identification information and receiving the encryption policy information from the encryption policy server (paragraph 0036-0037).

Regarding claim 5, Sun et al. teaches further comprising, after converting the manipulation target data, transmitting a SQL syntax that includes the cipher text, encryption application identification information, and decryption policy identification information to a database through the database connectivity driver (paragraph 0023).

Regarding claim 8, Sun et al. teaches wherein the command for receiving the encryption policy information and the command for converting the manipulation target data are performed by a database connectivity driver included in the one or more programs (paragraph 0026).

claim 9, Sun et al. teaches wherein the command for receiving the encryption policy information comprises a command for requesting the encryption policy server for the encryption policy information on the basis of the encryption policy identification information and a command for receiving the encryption policy information from the encryption policy server (paragraph 0038).

Regarding claim 10, Sun et al. teaches wherein the one or more programs further comprise a command for transmitting a SQL syntax that includes the cipher text and decryption policy identification information to a database through the database connectivity driver (paragraph 0038).

Regarding claims 11 and 16, Sun et al. teaches a method of data decryption, comprising: one or more processors (fig. 7, ref. num 710); a memory (fig. 7, ref. num 760); and one or more programs stored in the memory and configured to be executed by the one or more processors (paragraph 0051); receiving encrypted manipulation target data from a database (paragraph 0038); receiving decryption policy information that corresponds to decryption policy identification information for the encrypted manipulation target data from an encryption policy server on the basis of the decryption policy identification information (paragraph 0038); and decrypting the encrypted manipulation target data on the basis of the decryption policy information (paragraph 0038).

claims 12 and 17, Sun et al. teaches wherein the decryption policy information comprises at least one of a cipher key and a cipher algorithm for the decryption (paragraph 0037).

Regarding claim 13, Sun et al. teaches wherein the receiving of the encrypted manipulation target data, the receiving of the decryption policy information, and the decrypting the encrypted manipulation target data are performed by a database connectivity driver (paragraph 0026).

Regarding claim 14, Sun et al. teaches wherein the receiving of the decryption policy information comprises requesting, at the database connectivity driver, the encryption policy server for the decryption policy information on the basis of the decryption policy identification information and receiving the decryption policy information from the encryption policy server (paragraph 0036-0037).

Regarding claims 15 and 20, Sun et al. teaches further comprising providing the acquired manipulation target data to a user (paragraph 0032).

Regarding claim 18, Sun et al. teaches wherein the command for receiving the encrypted manipulation target data, the command for receiving the decryption policy information, and the command for decrypting the encrypted manipulation target data are performed by a database connectivity driver included in the one or more programs (paragraph 0026).

Regarding claim 19, Sun et al. teaches wherein the command for receiving the decryption policy information comprises a command for requesting the encryption policy server for the decryption policy information on the basis of the decryption policy identification information and a command for receiving the decryption policy information from the encryption policy server (paragraph 0036-0037).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433